Citation Nr: 0609666	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
rheumatic fever, to include rheumatic heart disease with 
mitral regurgitation, currently rated as 30 percent 
disabling.

2.  Entitlement to an effective date earlier than February 
18, 1996 for the award of a 30 percent rating for residuals 
of rheumatic fever, to include rheumatic heart disease with 
mitral regurgitation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision, which 
continued a noncompensable evaluation for residuals of 
rheumatic fever, issued by the Huntington Regional Office 
(RO) Satellite Rating Board, on behalf of the RO in New York, 
New York.  The claim is currently under the jurisdiction of 
the Department of Veterans Affairs (VA) in New York, New 
York.  

This matter was most recently before the Board in April 2004, 
at which time the Board found that a decision on the issue of 
entitlement to a compensable rating for the residuals of 
rheumatic fever was to be deferred until claims of 
entitlement to service connection for hypertension and heart 
disease had been addressed by the RO.  

Thereafter, by December 2005 rating decision, service 
connection for rheumatic heart disease with mitral 
regurgitation was granted, on the basis that such was found 
to be a residual of the veteran's service-connected rheumatic 
fever, and an increased rating of 30 percent was assigned.  
Following notice to the veteran of the actions taken, he has 
continued to pursue his appeal for a further increase beyond 
that already granted, and he is presumed to be seeking the 
maximum evaluation assignable per AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

Submitted in January 2006 was VA Form 646, in which the 
service representative, on behalf of the veteran, expressed 
disagreement with the February 18, 1996 effective date of the 
increased evaluation.  The timely filing of a NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  VA has not yet issued a Statement of the 
Case as to the issue of earlier effective date for the award 
of a compensable rating for residuals of rheumatic fever, 
including rheumatic heart disease.  38 C.F.R. § 19.26 (2005).  
The Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an effective date earlier than 
February 18, 1996 for the award of a 30 percent rating for 
residuals of rheumatic fever, to include rheumatic heart 
disease with mitral regurgitation, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In the January 2006 statement the representative also 
commented on the denial of service connection for 
hypertension, but the Board is unable to discern, from the 
vagueness of the comments, whether he intended such to be a 
notice of disagreement.  In the event a timely filed notice 
of disagreement is received, the RO should taken action 
deemed appropriate, to include the issuance of a Statement of 
the Case.

Finally, a motion for advancement on the docket filed by the 
veteran was previously granted by the Board.  Appropriate 
expedited handling of this case has continued since its 
return from remand.


FINDINGS OF FACT

1.  Before January 12, 1998, the veteran's residuals of 
rheumatic fever were not manifested by either:  (1)  a 
definitely enlarged heart, (2)  severe dyspnea on exertion, 
evaluation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, or (3)  the preclusion of more than light manual 
labor.  

2.  From January 12, 1998, the veteran's residuals of 
rheumatic fever (to include rheumatic heart disease with 
mitral regurgitation) have not been manifested by any of the 
following:  (1)  more than one episode of acute congestive 
heart failure in the past year, (2)  a workload of greater 
than three metabolic equivalents but not greater than five 
metabolic equivalents results in dyspnea, fatigue, angina, 
dizziness, or syncope; or (3)  left ventricle dysfunction 
with an ejection fraction of 30 to 50 percent.

3.  During the appeal period, rheumatic fever was not active 
and there is no indication of residuals other than cardiac.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of rheumatic fever have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 2005); 38 
C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 6309 and 7000 
(1997); 38 C.F.R. § 4.104, Codes 6309 and 7000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in December 2003 
(supplemental statement of the case (SSOC)) and April 2004 
and April 2005 (letters) fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to "provide any evidence in [his] possession 
that pertains to the claim."  The April 2004 letter asked 
him to "submit all pertinent evidence in your possession 
that has yet to be submitted."  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Although the notice provided in the documents 
noted above was provided to the appellant after the initial 
adjudication (dated in 1996, well before the enactment of the 
VCAA in 2000), the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not specifically provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
on the issue of increased rating.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board notes that the instant claim for an increased rating is 
being denied.  Moreover the claim for earlier effective date 
is being remanded to the RO for issuance of a statement of 
the case, at which time all proper notice will be provided to 
the veteran.  Under these circumstances the Board finds there 
is no possibility of prejudice to the veteran.


Factual Background

The service medical records include an October 1945 Report of 
Medical Board Survey containing a diagnosis of rheumatic 
fever.  

Service connection for rheumatic fever was granted in 
November 1945, with a series of increase and decrease rating 
actions shown to have been issued until 1950.  From February 
1950 until February 1996 (the effective date of the increased 
rating to 30 percent assigned in December 2005), the disorder 
had been noncompensably rated.  

An August 1946 VA Report of Physical Examination includes 
diagnoses of history of rheumatic fever.  Neither orthopedic 
nor cardiac pathology was present.  Another VA Report of 
Physical Examination, dated in November 1949, includes 
similar diagnoses.

An April 1965 VA Report of Medical Examination for Disability 
Evaluation includes a diagnosis of history of rheumatic 
fever, with no evidence of cardiac or orthopedic disease.

An August 1979 VA Report of Medical Examination for 
Disability Evaluation no rheumatic fever residuals were 
diagnosed.  

An October 1986 VA Report of Medical Examination for 
Disability Evaluation includes a diagnosis of history of 
rheumatic fever involving multiple joints.  Residuals at 
present were reported to be minimal.  Rheumatoid arthritis of 
the lower spine and ankles was also diagnosed.  The examiner 
added that no deformity was demonstrated, and that the level 
of disability was minimal.  

An April 1996 VA systemic condition examination report 
includes a diagnosis of status post rheumatic fever in 1944, 
1947, and 1948.  X-ray examination of the veteran's chest in 
April 1996 showed normal findings.  On examination heart rate 
was 65 and regular, with regular rhythm, without gallops or 
murmur.  No inflammation of the ankle or knee joints was 
reported.  

The veteran testified at a RO hearing in April 2000 that his 
rheumatic fever residuals included fatigue on exertion, 
chronic leg and back pain, and swelling of the ankles.  He 
added that both hypertension and rheumatic heart disease were 
residuals of his rheumatic fever.  

An August 2002 VA progress note shows that no evidence of 
rheumatic arthritis was documented.  Mitral regurgitation was 
diagnosed.  

Results of February 2005 VA echocardiogram testing showed 
normal left ventricle findings (size and systolic function), 
with mild left ventricle hypertrophy.  The left atrium was 
minimally enlarged and the mitral regurgitation was described 
as being mild.  

At a May 2005 VA cardiac examination, the veteran reported no 
angina, dyspnea, fatigue, dizziness, syncope, myocardial 
infarction, or congestive failure.  The examiner, in noting 
that the veteran was not a candidate for exercise testing, 
estimated his METS (metabolic equivalent; see 38 C.F.R. 
§ 4.104, Note (2)) as 10.  The diagnoses included rheumatic 
heart disease with mitral regurgitation, normal left 
ventricle and systolic function, mild left ventricle 
hypertrophy, mitral regurgitation, and hypertension.  The 
examiner opined that the hypertension was neither related, 
nor secondary to, the rheumatic fever residuals.  

The veteran underwent successful abdominal aortic aneurysm 
surgery in August 2005.  Pre-surgery examination showed 
normal cardiovascular findings.  



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Code 6309 (2005).  A 100 percent evaluation 
is provided for rheumatic fever as an active disease.  
Thereafter, the disease is to be rated for residuals, such as 
heart damage under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Code 6309, effective as of August 30, 1996.  The 
previous version provided for a 100 percent rating for 
rheumatic fever as an established active generalized disease 
with constitutional symptoms.  Residuals were to be rated 
under the appropriate cardiac, musculoskeletal, neurological 
or other Diagnostic Code, e.g. 7000, 5002, or 8105.  38 
C.F.R. § 4.88b, Code 6309, as in effect prior to August 30, 
1996.  Essentially, change brought about by the amended 
regulation, effective August 30, 1996, is not substantive in 
nature.  

While service connection for rheumatic fever, originally 
granted in November 1945, has been for the most part during 
that time rated pursuant to Code 6309, during the pendency of 
this appeal, the RO has recently rated the residuals of 
rheumatic fever under, in part, the criteria for evaluating 
rheumatic heart disease under 38 C.F.R. § 4.104, Code 7000.  
See December 2005 rating decision.

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system, 
including Code 7000.  62 Fed. Reg. 65,207 (1997) (codified at 
38 C.F.R. § 4.104).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  However, 
the effective date of January 12, 1998, for the revised 
criteria prevents the application prior to January 12, 1998, 
of those criteria.  In other words, prior to January 12, 
1998, only the old criteria will apply, but from January 12, 
1998, to the present, the veteran is entitled to the 
application of the criteria most favorable to him.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In the instant 
case, the RO has provided notice to the veteran of, and also 
applied, the revised regulations.  Thus, the Board finds that 
it may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, and without prejudice to the veteran.  See 
Bernard, supra.  

Under the pre-January 12, 1998, rating criteria, a 10 percent 
disability rating for rheumatic heart disease is warranted 
for the following: an identifiable valvular lesion; slight, 
if any, dyspnea; and the heart are not enlarged.  38 C.F.R. 
§ 4.104, Code 7000 (1997).  A 30 percent evaluation is 
warranted for three years following the termination of an 
established service episode of rheumatic fever or a 
subsequent recurrence, with cardiac manifestations during the 
episode or recurrence.  Id.  A 30 percent disability rating 
is also warranted for a diastolic murmur with either 
characteristic EKG manifestations or a definitely enlarged 
heart.  Id.  A 60 percent evaluation requires the following:  
the heart definitely enlarged; severe dyspnea on exertion, 
evaluation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and more than light manual labor is precluded.  
Id.  A 100 percent evaluation requires the following:  
definite enlargement of the heart, confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure; and more than sedentary 
employment is precluded.  A 100 percent disability rating is 
also warranted during a period of active rheumatic heart 
disease and for a period of six months following a period of 
active rheumatic heart disease where there are ascertainable 
cardiac manifestations.  Id.

Under the January 12, 1998, revision, a 10 percent disability 
rating is warranted for rheumatic heart disease when 
continuous medication is required or where a workload of 
greater than seven METs (metabolic equivalents) but not 
greater than ten METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  38 C.F.R. § 4.104, Code 7000 (1999).  
A 30 percent evaluation requires either (1)  a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (2)  that there is evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or X-ray.  Id.  A 60 
percent evaluation is warranted when one of the following is 
present:  (1)  more than one episode of acute congestive 
heart failure in the past year; (2)  a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or (3)  
there is evidence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Id.  A 100 percent 
disability rating is warranted during an active infection 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.  A total 
disability rating is also warranted when one of the following 
is present:  (1)  chronic congestive heart failure; (2)  a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or (3)  there is evidence of 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (1999).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

Based on the above and the evidence as a whole, the Board 
finds that the preponderance of the competent evidence is 
against a rating greater than 30 percent.  At the outset, the 
Board notes that there is no competent medical evidence 
suggesting that the veteran has residuals of rheumatic fever 
other than those which affect the heart.  While he testified 
at his hearing to symptoms including chronic leg and back 
pain, and swelling of the ankles, these have been attributed 
to other etiologies and not rheumatic fever.  The Board does 
not doubt the sincerity of the veteran's belief; however, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under the old criteria, see 38 C.F.R. § 4.104, Code 7000 
(1996), a 60 percent rating was warranted where (1)  the 
heart was definitely enlarged; (2)  severe dyspnea on 
exertion, evaluation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia was demonstrated; and (3)  more 
than light manual labor was precluded.  The above-discussed 
medical evidence does not support a finding of rheumatic 
fever residuals, before January 12, 1998, being manifested by 
any of the three named symptoms/findings listed above.  

Furthermore, a higher disability rating under the new 
criteria is not warranted.  See 38 C.F.R. § 4.104, Code 7000 
(1999).  A 60 percent rating is warranted when one of the 
following is present:  (1)  more than one episode of acute 
congestive heart failure in the past year; (2)  a workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3)  there is evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  As previously 
noted, the February 2005 VA echocardiogram showed normal left 
ventricle findings, and in the course of the May 2005 VA 
cardiac examination, the veteran reported no angina, dyspnea, 
fatigue, dizziness, syncope, myocardial infarction, or 
congestive failure.  Thus the veteran's residuals of 
rheumatic fever are not shown to be manifested by any of the 
following requirements for a 60 percent evaluation:  (1) more 
than one episode of acute congestive heart failure in the 
past year, (2)  a workload of greater than three metabolic 
equivalents but not greater than five metabolic equivalents 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3)  left ventricle dysfunction with an ejection fraction 
of 30 to 50 percent.  In sum, the preponderance of evidence 
is against a rating in excess of 30 percent under the revised 
criteria.  See 38 C.F.R. § 4.104, Code 7000 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for residuals of 
rheumatic fever.  The benefit sought on appeal is therefore 
denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

An evaluation in excess of 30 percent for residuals of 
rheumatic fever, to include rheumatic heart disease with 
mitral regurgitation, is denied.

REMAND

With respect to the issue of entitlement to an effective date 
earlier than February 18, 1996 for the award of a 30 percent 
rating for residuals of rheumatic fever, to include rheumatic 
heart disease with mitral regurgitation, this case is 
remanded in part for the following action:

The RO should ensure compliance with all 
notice requirements of the VCAA 
concerning the claim for an earlier 
effective date for the award.  The 
veteran and his representative should 
then be issued a Statement of the Case 
which fully addresses this issue.  The 
issue will be further considered by the 
Board if and only if a timely substantive 
appeal is received.

Then return the case to the Board, if otherwise in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


_______________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


